DETAILED ACTION
Claims 10-11, 14, 24-25, 28, 32-34 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9, 15-23, 37-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subcombinations, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/21/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-11, 14, 24-25, 28, 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al (US 2018/0357742) in view of Thorwirth (US 9532113), and further in view of Takashima et al. (US 2015/0326393).

Claim 10, Henry teaches a method of consuming watermarked media content, the method comprising: 
generating, at a client device, a manifest request with respect to accessing a watermarked media content asset (i.e. MPD or manifest) (p. 0014-0015); 

“responsive to the custom manifest, generating a segment request to an origin server (i.e. server) having a plurality of composite segments for the media content asset (i.e. different watermarked versions), each composite segment including a segment portion of a main ISOBMFF track and a corresponding portion of at least one ISOBMFF sample variant track” (i.e. ISOBMFF standard) (p. 0010-0012,0142).
upon determining that the client device includes a variant extractor module (i.e. whether or not to receive secondary bitstreams) (p. 0177-0183): 
receiving by the client device a composite segment from the origin server (i.e. secondary stream), the composite segment corresponding to a particular watermarked segment variant authorized to be consumed (p. 0073-0080); 
decrypting and decoding the extracted particular watermarked segment variant (i.e. watermarked bitstreams) for rendering by a player application of the client device (i.e. client equipment) (p. 0082, 0148, 0162). 
Henry is silent regarding a method of consuming watermarked media content, the method comprising: 
“wherein the main ISOBMFF track contains a first watermarking payload and the at least one ISOBMFF sample variant track contains at least a second watermarking payload, the first watermarking payload and the at least a second watermarking payload each identified by a respective watermarking identifier (wmID); and 

Thorwirth teaches a method of consuming watermarked media content, the method comprising: 
“wherein the main ISOBMFF track contains a first watermarking payload and the at least one ISOBMFF sample variant track contains at least a second watermarking payload, the first watermarking payload and the at least a second watermarking payload each identified by a respective watermarking identifier (wmID)  (i.e. 2 sets of payload) (col. 8, lines 1-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided different payload data as taught by Thorwirth to the system of Henry to allow for chunk optimization (col. 8, lines 1-20).
Takashima teaches a method of consuming watermarked media content, the method comprising: 
extracting the particular watermarked segment variant from a combination of the main ISOBMFF track and the at least one ISOBMFF sample variant track based on associated watermarking IDs (wmIDs) to which the client device has access (i.e. clips 1-3 and variants based on conversion) (p. 0086-0091); and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided combinations of variant 

Claim 11, Henry teaches the method as recited in claim 10, further comprising: 
determining if the client device does not include a variant extractor module (i.e. decoding not required) (p. 0141).
decrypting and decoding the received particular watermarked segment variant from the origin server for rendering by the player application of the client device (i.e. client equipment) (p. 0082, 0148, 0162).
Henry is not entirely clear in teaching the method as recited in claim 10, further comprising: 
if so, receiving by the client device the particular watermarked segment variant extracted by the origin server from a combination of the main ISOBMFF track and the at least one ISOBMFF sample variant track based on associated watermarking IDs (wmIDs); and 
Takashima teaches the method as recited in claim 10, further comprising: 
if so, receiving by the client device the particular watermarked segment variant extracted by the origin server from a combination of the main ISOBMFF track and the at least one ISOBMFF sample variant track based on associated watermarking IDs (wmIDs) (i.e. clips 1-3 and variants based on conversion) (p. 0086-0091); and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided combinations of variant 

Claim 14, Henry is not entirely clear in teaching the method as recited in claim 10, wherein the main ISOBMFF track of the media content asset is encrypted using a first encryption scheme and the at least one ISOBMFF sample variant track is encrypted using at least a second encryption scheme, and further wherein the first encryption scheme applied to the main ISOBMFF track and the at least a second encryption scheme applied to the at least one ISOBMFF sample variant track are identified by respective encryption Key Identifiers (encKIDs).
Takashima teaches the method as recited in claim 10, wherein the main ISOBMFF track of the media content asset is encrypted using a first encryption scheme and the at least one ISOBMFF sample variant track is encrypted using at least a second encryption scheme (i.e. encryption with different keys, elementary encryption, common encryption), and further wherein the first encryption scheme applied to the main ISOBMFF track and the at least a second encryption scheme applied to the at least one ISOBMFF sample variant track are identified by respective encryption Key Identifiers (encKIDs) (p. key management) (p. 0006, 0091-0095)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided encryption key management as taught by Takashima to the system of Henry to manage playback (p. 0090-0094).


Claim 24 is analyzed and interpreted as an apparatus of claim 10.  Additioanlly recited, Henry teaches “a plurality of network interfaces configured to receive media content assets from one or more headend nodes” (p. 0013).

Claim 25 is analyzed and interpreted as an apparatus of claim 11. 
Claim 28 is analyzed and interpreted as an apparatus of claim 14.  

Claim 32, Henry is not entirely clear in teaching the apparatus as recited in claim 24, wherein the program instructions further comprise instructions for transformatting the particular watermarked segment variant from a first container format to a delivery container format compatible with the client device. 
Thorwirth teaches the apparatus as recited in claim 24, wherein the program instructions further comprise instructions for transformatting the particular watermarked segment variant from a first container format to a delivery container format compatible with the client device (col. 2-3, lines 48-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided formatting as taught by Thorwirth to the system of Henry to provide different streaming solutions (col. 8, lines 1-20).

Claim 33, recites “a user equipment (UE) device” to perform the steps of claims 10 and 24.  Henry teaches “a user equipment (UE) device” (p. 0162).
.

Conclusion
Claims 10-11, 14, 24-25, 28, 32-34 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170171610 A1	Nair; Raj et al.
US 20200169754 A1	Wang; Xin et al.

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        10/23/2021